DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  Applicant argues that Binks et al. does not disclose narrowing to a throat at a point approximately midway between the opposing apertures.  However, as can be seen in figure 5 the distance between opposing filter portions (34) of Binks is narrower than the front/rear openings widths.  Figure 1 shows that the filter portions (34) present at the midway point between front and rear openings.  Therefore, the distance between filters (34) at the midpoint between front and rear openings is narrowed to a throat in comparison to the front/rear openings and meets the claimed limitation as written.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Binks et al. (US 3,942,426).
Regarding claims 1, 3-4, Binks et al. (hereafter “D1”) discloses a cabinet (bin 10) for the temporary storage of a heated food item (sandwich S – title), the cabinet having a base (figure 2), a top (12) and opposing sides (14), wherein the base, top and opposing sides define an interior space (between openings 18, 22) of the cabinet which is accessible through opposing access apertures (front 18, rear 22) at each end of the cabinet, wherein the cabinet is provided with air movement means (electric blower 42, 44) and air heating means (electric strip heaters 54, 56 – col. 3, lines 59-65) operable to draw air from the interior space of the cabinet, heat said air and utilize said heated air to produce air curtains across the opposing access apertures of the cabinet (see figure 1 showing air current paths; col. 4, lines 1-58), wherein the width of the interior space between the side walls narrows to a throat at a point approximately midway between the opposing access apertures (space between the members 34 is narrower than front and rear openings and is narrower at a center point between openings/apertures – figures 1, 5).
Regarding claim 2, D1 discloses wherein a portion of said heated air is utilized to produce said air curtains and a further portion of the heated air is circulated within said interior space (col. 4, lines 1-5, 22-29).
Regarding claims 5-6, D1 discloses wherein the air movement means (42, 44) are positioned beside a side wall of the cabinet and on the opposite side of the side wall to the interior space of the cabinet (below a bottom side wall 32; figure 1), the side wall provided with one or more apertures (at 60, 72 – col. 4, lines 43-45).

Regarding claim 8, D1 discloses wherein the chamber (40) includes slots (from/in 34 allowing air passing to 40 – figure 5) positioned above the access apertures (chamber 40 is includes are above the openings as can be seen in figure 1 chamber is adjacent 34 and behind 31 which extends above both access apertures), wherein said slots are configured to direct heated air from the chamber across the access apertures to form the air curtains (air passes through 40 back through fans and to/across access apertures).
Regarding claim 9, D1 discloses wherein the chamber further includes airflow direction means (taking filters 34 as part of chamber and being a baffle) arranged to direct air received from the air movement means to the slots.
Regarding claim 10, D1 discloses wherein the interior space is provided with one or more shelves (chute 36 – figure 5).
Regarding claim 11, D1 discloses wherein the interior space is provided with one or more guide means (chute 36) configured to guide the movement of food products through the interior space from one access aperture to the other access aperture (col. 3, lines 28-41).
Regarding claim 12, wherein the guide means comprise a drawer of the cabinet (col. 3, lines 28-41 discloses wire form guides which would meet the limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binks et al. (US 3,942,426) in view of Rowland (US 3,778,964).
D1 does not disclose rollers.  Rowland teaches a heating cabinet (1) comprising a roller base (conveying means 3) for moving product between access openings (opposite ends of tunnel 5) (col. 2, line 45 – col. 3, line 6; figure 1).  It would have been obvious to one of ordinary skill at the time of filing to provide a roller bed on the (inclined) floor of D1 as taught by D2 for ease of movement of items.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631